       Case 2:21-cv-00187-MV-CG Document 36 Filed 09/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GUADALUPE PLACENCIA,
as Personal Representative to the Estate of
ADRIAN PLACENCIA,

             Plaintiff,

v.                                                     No. CV 21-187 MV/CG

HIDALGO COUNTY BOARD
OF COMMISSIONERS, et al.,

             Defendants.

            ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

      THIS MATTER is before the Court on Plaintiff Guadalupe Placencia Unopposed

Motion to Withdraw (the “Motion”), (Doc. 35), filed August 31, 2021. In the Motion,

counsel explains that Defendants “have been contacted and do not oppose this motion.”

Id. at 1. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Alyssa D. Quijano is hereby withdrawn as

counsel for Plaintiff Guadalupe Placencia. The law firm of Coyte Law, P.C. (Matthew E.

Coyte) will continue to represent Plaintiff Guadalupe Placencia in this case.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
